Citation Nr: 1515915	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for alcohol abuse as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law




ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2012 rating decisions of the VA Regional Office (RO) in Providence, Rhode Island.  

The case was remanded in July 2014 to afford the Veteran a rescheduled hearing.  In November 2014, the Veteran's representative reported to the hearing and notified the undersigned that the Veteran was homeless and was not receiving notices of the scheduled hearings.  A motion to hold the hearing without the Veteran was granted and the Veteran's representative provided argument on his behalf.  See 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran's representative submitted new evidence with a waiver of RO review.  

The issues of service connection for a right knee and back disorders and alcohol abuse being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has left knee osteoarthritis that is as likely as not related to his military service.  

2.  The Veteran has PTSD that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection for a left knee disorder and PTSD and is remanding the remaining issues on appeal, no discussion of VA's duties to notify and assist is necessary at this time.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.   

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 

	1.  Left Knee Disorder

The Veteran's service treatment record (STRs) show that he injured his left knee in June 1979.

Post-service treatment records show that the Veteran was in a motor vehicle accident in July 1998.  None of those records show any left knee complaints.

The Veteran was afforded a VA examination in September 2012.  He was diagnosed with osteoarthritis of the left knee.  The Veteran reported injuring his knee in service that resulted in chronic knee pain and arthritis.  The examiner also noted a gradual onset of pain since 2008 with no history of trauma.  Following examination, the examiner opined that the Veteran's left knee arthritis, calcification spur anterior tibia knee area was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that it was incurred after trauma to the left knee.  The examiner indicated reviewing the Veteran's claims file.

An addendum opinion from a different examiner was obtained in November 2012 as the RO evidently believed that the claims file was not available to the September 2012 examiner, despite the examiner specifically indicating "yes" to whether the claims file was reviewed.  The examiner opined that the Veteran's left knee arthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was a single STR entry of left knee pain after a container fell on the Veteran's knee and the Veteran was treated conservatively with no further notation of pain/injury in STRs.  The examiner noted that there was medical evidence of a motor vehicle accident and employment after military service consistent with labor types of joint stress (farming, construction, etc.).  The examiner opined that given the fact of no significant trauma in service and response to conservative therapy and no interval complaints of left knee pain, it was less likely than not that the current degenerative joint disease diagnosis was related to the in-service event.  

Based on a review of the evidence, the Board concludes that service connection for left knee osteoarthritis is warranted.  The evidence shows that the Veteran currently has osteoarthritis.  It also shows that he had an in-service left knee injury.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his osteoarthritis is related to his in-service left knee injury.

Of particular importance to the Board is the opinion of the September 2012 examiner.  As the September 2012 examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing his claims file, the Board accords it great probative value.  Even if the examiner did not review the claims file as believed by the RO, the Veteran is still competent and credible to report his medical history to the VA examiner.  As the examiner's opinion was based, in part, on the Veteran's reported history, such opinion is still probative and supports a finding of service connection, even if the claims file was not reviewed.   

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the November 2012 examiner.  However, in light of the positive nexus opinion, the Board finds that the evidence regarding a nexus to the Veteran's military service is at least in relative equipoise.  Therefore, in affording the Veteran the benefit-of-the-doubt, the evidence weighs in finding that the Veteran's left knee osteoarthritis is related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for left knee osteoarthritis is, therefore, granted.
	2.  Acquired Psychiatric Disorder

The Veteran's reported stressor of witnessing a service member getting shot in the head and killed has been verified.  

Post-service treatment records show a diagnosis of major depressive disorder in July 2010; no opinion regarding the etiology was provided.  Treatment records submitted following the hearing include January and February 2011 VA records showing a diagnosis of PTSD related to the Veteran's verified in-service stressor.  The Veteran reported that his symptoms began after the in-service stressor.  

The Veteran was afforded a VA examination in July 2011; the only diagnosis was alcohol dependence.  The examiner opined that the Veteran's diagnosis of depressive disorder was not at least as likely as not a result of the in-service stressor.  A thorough rationale was provided.  

Based on a review of the evidence, the Board concludes that service connection for PTSD is warranted.  The evidence shows that the Veteran currently has a diagnosis of PTSD.  It also shows that he has a verified in-service stressor and that his PTSD is related to such stressor.  

Of particular importance to the Board is the January 2011 treatment record where the Veteran reported his in-service stressor and that his PTSD symptoms began following that event.  The January and February 2011 records show that the Veteran's PTSD is related to the confirmed in-service stressor.  In light of this evidence, and when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for PTSD is, therefore, granted.



ORDER

Entitlement to service connection for left knee osteoarthritis is granted.  

Entitlement to service connection for PTSD is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran's attorney asserts that the Veteran's alcohol abuse is secondary to his now service-connected PTSD.  The January 2011 record shows that the Veteran reported that his drinking began after the in-service stressor.  However, other evidence, including the July 2011 VA examination and some treatment records, show that the Veteran began drinking as a teenager, prior to service.  As such, an opinion on whether the alcohol abuse is secondary to PTSD would be beneficial.  As for the other issues, in light of the representative's argument at the November 2014 hearing, the Board finds that a new medical opinion regarding the etiology of any diagnosed right knee and back disorders is necessary.  In remanding to obtain medical opinions as opposed to new examinations, the Veteran's representative at the November 2014 hearing specifically requested that further opinions be obtained due to difficulties in contacting the Veteran.  

Lastly, an October 2010 record shows that the Veteran was applying for benefits from the Social Security Administration (SSA) for depression.  As such records could contain evidence relevant to the issues on appeal, on remand, the Veteran's SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for claim of entitlement to alcohol abuse on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of any determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Bedford and Providence VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  After completing (1)-(3) above, obtain appropriate VA opinions to determine the etiology of any right knee and back disorders and alcohol abuse.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the opinions.  
A.  For the Veteran's right knee and back, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right knee and back disorders shown in the Veteran's treatment records are directly related to the Veteran's military service.  With regards to the Veteran's back, the examiner should address the STRs showing back pain in June 1978 and March 1980 and discuss whether the onset of any currently diagnosed disorder began in service.  

B.  For the Veteran's alcohol abuse, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed alcohol abuse is caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


